DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with DANIEL DREXLER on May 2, 2022.
Claim 12 is amended as follows:
12. (Currently Amended) A communication method, applied to a second communication node and comprising: 
determining a radio resource for sending a reference signal, wherein the radio resource comprises at least one of: a time domain resource, a frequency domain resource and a code domain resource; and 
sending the reference signal to a first communication node using the radio resource; 
wherein when the radio resource comprises the code domain resource and the code domain resource comprises a base sequence that the second communication node uses to send the reference signal, the determining a radio resource of the second communication node for sending a reference signal comprises[[com' prises]] at least one of: 
determining a base sequence number of the reference signal according to a pseudo-random number corresponding to an index of a time slot where the reference signal sent by the second communication node is located; 
determining a base sequence number of the reference signal according to a sequence group number on a time slot where the reference signal sent by the second communication node is located; 
determining a base sequence number of the reference signal according to a sequence length on a time slot where the reference signal sent by the second communication node is located; and 
determining a base sequence number of the reference signal according to a sequence identity on a time slot where the reference signal sent by the second communication node is located.

Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of claim amendment with arguments/remarks April 27, 2022. Claims 1, 3-5, 12, 21, and 24-25 have been amended; claims 2 and 13 have been cancelled. Accordingly, claims 1, 3-6, 8-12, 16-21, 24, and 25 remain pending. This communication is considered fully responsive and sets forth below.
4.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
5.	Claims Art Rejections: Applicants’ amendments with arguments filed April 27, 2022 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.
Allowable Subject Matter
6.	Claims 1, 3-6, 8-12, 16-21, 24, and 25 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Kim et al. (US 2015/0071194) and He et al. (US 2012/0063371) are generally directed to various aspects of transmitting data, wherein a first transmission point can determine a reference signal sequence r(m) and transmit the determined reference signal sequence r(m) to a terminal, a parameter from among parameters for generating an initial value of a pseudorandom sequence in order to determine the reference signal sequence can be determined on the basis of the slot number of a wireless frame, which a second transmission point transmits to the terminal, and accordingly, the demodulation performance of the terminal can be enhanced; the method for transmitting an uplink Sounding Reference Signal (SRS), including identifying a number of downlink and uplink switch points within a radio frame N.sub.sp and a system frame number n.sub.f, calculating a value of n.sub.SRS according to a number of downlink and uplink switch points within a radio frame N.sub.sp, and the system frame number n.sub.f for transmitting the SRS, determining a frequency-domain starting position of the SRS with n.sub.SRS, and transmitting the SRS at the determined frequency-domain starting position. 
However, in consideration of the Applicant’s submission of claim amendments with remarks on April 27, 2022, the examiner’s amendment presented above, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“wherein when the radio resource comprises the code domain resource and the code domain resource comprises a base sequence that the second communication node uses to send the reference signal,” and “the determining a radio resource that a second communication node uses to send a reference signal comprises at least one of: determining a base sequence number of the reference signal according to a pseudo-random number corresponding to an index of a time slot where the reference signal sent by the second communication node is located, determining a base sequence number of the reference signal according to a sequence group number on a time slot where the reference signal sent by the second communication node is located, determining a base sequence number of the reference signal according to a sequence length on a time slot where the reference signal sent by the second communication node is located; and determining a base sequence number of the reference signal according to a sequence identity on a time slot where the reference signal sent by the second communication node is located” as specified in claim 1.
Similar limitations are included in claim 12.
“when the radio resource comprises the code domain resource and the code domain resource comprises a base sequence that the second communication node uses to send the reference signal,” and “determining a base sequence number of the reference signal according to a pseudo-random number corresponding to an index of a time slot where the reference signal sent by the second communication node is located” as specified in claim 21.
Dependent claims 3-6, 8-11, 16-20, 24, and 25 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WEI ZHAO/Primary Examiner, Art Unit 2473